 1                                                       HONORABLE RONALD B. LEIGHTON

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 7
                                          AT TACOMA
 8
        ZACHARY M. ENSLOW,                                 CASE NO. 18-cv-05903-RBL
 9
                                Plaintiff,                 ORDER DENYING IFP STATUS
10              v.

11      WASHINGTON STATE; and the
        THURSTON COUNTY POLICE
12      DEPARTMENT,

13                              Defendants.

14
            THIS MATTER is before the Court on Plaintiff Enslow’s Motion for Leave to Proceed in
15
     forma pauperis, supported by his proposed complaint.
16
            A district court may permit indigent litigants to proceed in forma pauperis upon
17
     completion of a proper affidavit of indigency. See 28 U.S.C. § 1915(a). The court has broad
18
     discretion in resolving the application, but “the privilege of proceeding in forma pauperis in civil
19
     actions for damages should be sparingly granted.” Weller v. Dickson, 314 F.2d 598, 600 (9th
20
     Cir. 1963), cert. denied 375 U.S. 845 (1963). Moreover, a court should “deny leave to proceed
21
     in forma pauperis at the outset if it appears from the face of the proposed [pleading] that the
22
     action is frivolous or without merit.” Tripati v. First Nat’l Bank & Trust, 821 F.2d 1368, 1369
23
     (9th Cir. 1987) (citations omitted); see also 28 U.S.C. § 1915(e)(2)(B)(i). An in forma pauperis
24


     ORDER DENYING IFP STATUS - 1
 1   complaint is frivolous if “it ha[s] no arguable substance in law or fact.” Id. (citing Rizzo v.

 2   Dawson, 778 F.2d 527, 529 (9th Cir. 1985); Franklin v. Murphy, 745 F.2d 1221, 1228 (9th Cir.

 3   1984).

 4            A pro se plaintiff’s complaint is to be construed liberally, but like any other complaint it

 5   must nevertheless contain factual assertions sufficient to support a facially plausible claim for

 6   relief. Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S.Ct. 1937, 173 L.Ed.2d 868 (2009) (citing Bell

 7   Atlantic Corp. v. Twombly, 550 U.S. 544, 570, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007)). A

 8   claim for relief is facially plausible when “the plaintiff pleads factual content that allows the

 9   court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

10   Iqbal, 556 U.S. at 678.

11            Enslow appears to assert a § 1983 claim against Washington State and the Thurston

12   County Police Department. Enslow claims violations to his “Article 1, 5, 9, 11 Section 1 [and]

13   Article 12 Section 1” rights under the Constitution. The gist of his claim is that police wrongly

14   issued a warrant for his arrest and did not adequately investigate the charges against him before

15   detaining him. Apparently Enslow was wrongly accused of something by some individuals who

16   he knows to be drug addicts. He was detained for six months and then acquitted after a jury trial.

17            These allegations do not pass the plausibility test. First, Washington State is shielded by

18   sovereign immunity and cannot be directly sued in this manner. Second, it is totally unclear how

19   the police could have violated Enslow’s rights by arresting him based on allegations that turned

20   out to be false. Enslow was allegedly acquitted by a jury of his peers, but this does not

21   automatically mean he suffered a constitutional wrong by being arrested. If there were

22   irregularities to his arrest that amount to a violation, Enslow does not provide any

23

24


     ORDER DENYING IFP STATUS - 2
 1   comprehensible details that would allow the Court to make such a determination. For that reason,

 2   his Motion for Leave to Proceed in forma pauperis is DENIED.

 3          IT IS SO ORDERED.

 4

 5          Dated this 16th day of August, 2019.

 6

 7                                                      A
                                                        Ronald B. Leighton
 8                                                      United States District Judge

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER DENYING IFP STATUS - 3
